Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed 04/27/2022 for Application No. 16/826,843. Claims 1-4 are pending.

Terminal Disclaimer
The terminal disclaimer filed on April 27th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/826,843 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a self-locking non-back drivable gear system having the combination features and arrangement recited in the claim, particularly “a planet locking gear rotatably mounted within said ring gear; an output spur gear rotatably mounted within said ring gear in a radially inward, concentric relation to said ring gear and further includes an output shaft adapted for mounting to said drive shaft, said output spur gear has a first predetermined number of gear teeth in meshing engagement with said planet gear; a fixed spur gear fixedly mounted around said output shaft and positioned adjacent to said output spur gear”.
 
The closest prior art references are Hall et al. (US 9,399,566 B2) and Kochan (US 8,591,367 B2).  Both are cited on the non-final action mailed 11/02/2021.
Hall and Kochan disclose substantial drum transmission systems including at least a planetary gear set with at least two planet gear sets and configured to transmit torque from an electric motor to an output shaft but they do not disclose the specific features and arrangement required by claim 1.  See Hall, Figures 1-3 and 11-14 and Kochan, Figures 1-5.
 Claims 2-4 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment / Arguments
The amendment filed on April, 27th, 2022 has been entered.  
Applicant's arguments, see Remarks filed 04/27/2022, with respect to claims 1-2 and 4 being rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,451,155 B2 and claim 3 as being unpatentable over claim 4 of U.S. Patent No. 10,451,155 B2 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659